Case 1:20-cev-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 1of7 PagelD#: 9

- CIVIL SUIT NUMBER: LW, DYG &

DENA HELTON * 9™4 JUDICIAL DISTRICT COURT
VERSUS * PARISH OF RAPIDES
ROOT INSURANCE COMPANY * STATE OF LOUISIANA

 

PETITION FOR DAMAGES

The petition of DENA HELTON, a person of the full age of majority, and a resident of

and domiciled in Parish of Rapides, State of Louisiana, respectfully represent as follows, to-wit:
1.
Made Defendants herein are:

ROOT INSURANCE COMPANY, a foreign business company authorized to do and

doing business in the State of Louisiana, who may be served through its registered agent

for service of process, Honorable R. Kyle Ardoin, Louisiana Secretary of State, 8585

Archives Avenue, Baton Rouge, Louisiana 70809.

2.

Defendants are justly and truly indebted unto Plaintiff herein, individually, jointly,
severally and in solido in an amount commensurate with the damages occasioned, together with
legal interest from the date of this demand and for all costs of these proceedings for the following
enumerated reasons, to-wit:

3.

On or about August 25, 2019, Plaintiff, DENA HELTON, was the passenger of a 2008
Ford Escape owned and driven by Ken Helton. This vehicle will hereinafter be referred to as the
“HELTON?” vehicle.

4.

On the above-mentioned date, the HELTON vehicle was traveling on Highway 112 in
Elmer, Louisiana when a deer crossed the highway, causing Ken Helton to run off-road as a result
of attempting to avoid hitting the deer.

5.
The acts of omissions of Defendant-driver, Ken Helton, caused a collision, which resulted

in Plaintiff, DENA HELTON, sustaining severe personal injuries for which she had to seek

medical treatment.

Exhibit A State Court
Case 1:20-cv-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 2 of 7 PagelD #: 10

6.

As a result of the aforesaid vehicular collision, Plaintiff, DENA HELTON, sustained
personal injuries to her mind and body, including her neck, back, numbness and tingling in her
thumb and fingers, and pain radiating down left and right legs.

7.

As a result of the above foregoing accident and resulting injuries, DENA HELTON has
the following damages: pain and suffering (past, present, and future), medical expenses (past,
present, and future), mental anguish, humiliation and aggravations (past, present, and future), loss
of enjoyment of life (past, present, and future), and loss of wages and loss of wage earning capacity
(past, present, and future).

8.

‘At all times pertinent herein, Defendant, ROOT INSURANCE COMPANY, was the
uninsured/underinsured motorist and/or medical payments coverage insurer of Dena Helton, and
pursuant to a policy of insurance issued covering the vehicle owned and operated by Ken Helton,
the said insurance company is individually, jointly, severally, concurrently and in solido
responsible for any and all damages set forth herein by virtue of its contractual obligation to insure
said Plaintiff.

WHEREFORE, Plaintiff prays that her petition be deemed good and sufficient and that
the same be served upon Defendants herein, ordering them to answer the allegations contained;
that after all due legal delays and proceedings are had, that there be judgment in favor of Plaintiff,
DENA HELTON, and against Defendants, ROOT INSURANCE COMPANY, individually,
jointly and in solido, in an amount commensurate with the damages enumerated hereinabove,
together with legal interest from date of this demand and for all costs of these proceedings.

Plaintiff further prays for all general and equitable relief necessary herein.

    
      
 

 

Respectfully Submitted: 2
x op _
BRIAN CAUBARREAUX AND ASS§OCIAEES x=
> ae Orn
ea NS BST
BY: Crate, Bundune2 o opt
ae 3 = m™
BRIAN M. CAUBARREABX, 994528 O50
EMILY GREMILLION, #3£FS * = OS
ETHAN E. CAUBARREAUX;; 69e 3 a
144 Tunica Drive West NE on =

Post Office Box 129
Marksville, Louisiana 71351
Telephone: 318-253-0900
Facsimile: 318-253-5666
Attorneys for Plaintiff
Case 1:20-cv-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 3 of 7 PagelID#: 11

SERVICE INFORMATION:

ROOT INSURANCE COMPANY

who may be served through its registered agent for service of process:
Honorable R. Kyle Ardoin

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809
Case 1:20-¢v-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 4 of 7 PagelD #: 12

CIVIL SUIT NUMBER: Wor ‘ bY Z

DENA HELTON * 9™4 JUDICIAL DISTRICT COURT
VERSUS * PARISH OF RAPIDES

ROOT INSURANCE COMPANY * STATE OF LOUISIANA

REQUEST FOR NOTICE
In accordance with the provisions of the Louisiana Code of Civil Procedure, you are hereby
requested to give us written notice, by mail, ten (10) days in advance of the date fixed for trial of
this case, whether on exceptions, rules or the merits.thereof.
In accordance with the provisions of the Louisiana Code of Civil Procedure, you are also

requested to send us immediate notice of any order of judgment made or rendered in this case,

upon entry of such order of judgment.

Respectfully Submitted:

BRIAN CAUBARREAUX AND ASSOCIATES

BY: Tmdy tpi Wer

BRIAN M. CAUBARREAUKX, #21522
EMILY GREMILLION, #31177
ETHAN E. CAUBARREAUX, #38694
144 Tunica Drive West

Post Office Box 129

Marksville, Louisiana 71351 “°

 
      
      
   
 

nw
. ae mn
Telephone: 318-253-09092 = am
Facsimile: 318-253-5666 2 = Om
oo. 20 ww ma
Attorneys for Plaintiff — 25% in Ree
Dr 5
ey - 32-2
Bl 7m OO
wc! xx Uose
ro! As
e ™ mo
= = ao
Case 1:20-¢v-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 5 of 7 PagelD#: 13

CIVIL SUIT NUMBER: Wor ‘ bY Z

DENA HELTON * 9™4 JUDICIAL DISTRICT COURT
VERSUS * PARISH OF RAPIDES

ROOT INSURANCE COMPANY * STATE OF LOUISIANA

REQUEST FOR NOTICE
In accordance with the provisions of the Louisiana Code of Civil Procedure, you are hereby
requested to give us written notice, by mail, ten (10) days in advance of the date fixed for trial of
this case, whether on exceptions, rules or the merits.thereof.
In accordance with the provisions of the Louisiana Code of Civil Procedure, you are also

requested to send us immediate notice of any order of judgment made or rendered in this case,

upon entry of such order of judgment.

Respectfully Submitted:

BRIAN CAUBARREAUX AND ASSOCIATES

BY: Tmdy tpi Wer

BRIAN M. CAUBARREAUKX, #21522
EMILY GREMILLION, #31177
ETHAN E. CAUBARREAUX, #38694
144 Tunica Drive West

Post Office Box 129

Marksville, Louisiana 71351 “°

 
      
      
   
 

nw
. ae mn
Telephone: 318-253-09092 = am
Facsimile: 318-253-5666 2 = Om
oo. 20 ww ma
Attorneys for Plaintiff — 25% in Ree
Dr 5
ey - 32-2
Bl 7m OO
wc! xx Uose
ro! As
e ™ mo
= = ao
Case 1:20-cv-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 6 of 7 PagelD#: 14

(Repid a Ga ish Bier of uit

Robin L. Hooter

   

ae
Menu > Prompt > Summary > Detail - Civil and Probate Suits Account | Cart (0) | Order History | Log Out

Civil and Probate Suits

[Suit Class Date Filed Div |
267849 C Civil DAMAGES 3/25/2020 E

 

Charges and Payments

Costs - Clerk $148.50 Deposits: $455.00CR Bonds $.00
Costs - Sheriff $39.36 Paid Direct: $.00
Costs - Other $106.00 Refunds: $.00
Total $: $293.86 Total $: $455.00CR Balance $: $161.14CR
Plaintiff(S) Attorney(S)
001 HELTON DENA EMILY G GREMILLION
Defendant(S) Attorney(S)
001 ROOT INSURANCE COMPANY T/B/A
Account Number Type Responsible Parties
Click here for Account #245752 detail R EMILY G GREMILLION
. «ae Date
Transaction Type Description Filed Attorney Amount Status

JUDICIAL EXP. FUND 3/25/2020 EGREMILLION $15.00 9 Detail

13:996.28

JUDGE'S SUPPLE.

tome tid 3 3/25/2020 EGREMILLION $25.50 9 _ Detail

PRO BONO FEE 3/25/2020 EGREMILLION $10.00 9 Detail
13:1000

roan INSURANCE 3/25/2020 E GREMILLION $5.00 9 Detail Image
Coon INSURANCE 3/25/2020 EGREMILLION $5.00 9 _ Detail Image
SUPRM COURT
SEPORNNG 13:841.1 3/25/2020 EGREMILLION $1.50 9 _Detail

CASE FILE COVER 3/25/2020 E GREMILLION $.00 9 Detail

SHEET

SUPRM CRT JUD COL

SoA ACT 405 3/25/2020 E GREMILLION $50 9 Detail
PETITION FAX PETITION FOR DAMAGES 3/25/2020 EGREMILLION $14.00 9 Detail Image
NOTICE FOR FAX REQUEST FOR NOTICE 3/25/2020 E GREMILLION $6.00 9 Detail Image
MISCELLANEOUS FAX INTERROGATORIES/REQ

MONS ROD 3/25/2020 EGREMILLION $22.00 9 _ Detail Image

LETTERS FILED FAX COVER SHEET 3/25/2020 E GREMILLION $.00 9 Detail Image
Case 1:20-cv-00544-DDD-JPM Document 1-1 Filed 04/30/20 Page 7 of 7 PagelD#: 15

ADDITIONAL CK#17513 CAUBARREAUX 3/30/2020 E GREMILLION $455.00CR 9 Detail

DEPOSIT

INITIALIZATION FEE 3/30/2020 E GREMILLION $20.00 9 Detail

INDEXING FEE - -

PLTS/DEFS 3/30/2020 E GREMILLION $4.00 9 Detail

LETTERS FILED 3/30/2020 E GREMILLION $.00 9 Detail Image
PETITION PETITION FOR DAMAGES 3/30/2020 E GREMILLION $14.00 9 Detail Image
REQUEST FOR .

NOTICE 3/30/2020 E GREMILLION $6.00 9 Detail Image
MONGS INTERROG.AND REQ FOR PROD. 3/30/2020 E GREMILLION $22.00 9 Detail Image
STAMP COPY .

RETURNED 3/30/2020 E GREMILLION $.00 9 Detail

CERTIFIED COPY 1cC 3/30/2020 E GREMILLION $14.00 9 Detail

CITATION 3/30/2020 E GREMILLION $20.00 9 Detail
SECRETARY OF .

STATE FEES 3/30/2020 E GREMILLION $50.00 9 Detail

DUE SHERIFF FOR .

DIRECT PYMT 3/30/2020 E GREMILLION $39.36 9 Detail

Address: Phone: 318.473.8153 © 2020 Rapides Parish Clerk of Court
701 Murray Street, Suite 102 Office Fax: 318.473.4667 Civil Filing Fax: 318.487.9361 All Rights Reserved

Alexandria, LA 71301 Email: info@rapidesclerk.org
